DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 8/4/2022, in reply to the Office Action mailed 2/4/2022, is acknowledged and has been entered.  Claims 91, 92, 118, 119 and 126 have been amended.   Claim 127 is newly added.  Claims 91-95, 111-124, 126 and 127 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 91-95, 111-114, 118, 119, 126 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Mol. Pharm., 2018, 15(7), p. 2559-69) in view of in view of Kannan et al. (US 2011/0034422).
Zhao teaches that photodynamic therapy, a procedure that uses a photosensitizer to enable light therapy selectively at diseased sites, remains underutilized in oncological clinic. To further improve its cancer selectivity, we developed a polymeric nanosystem by conjugating a photosensitizer IRDye 700DX (IR700) and cancer targeting RGD peptide to 8-arm polyethylene glycol (PEG). The resulting nanoconjugates (RGD-8PEG-IR700) exhibited a hydrodynamic size of 6.6 nm with narrow distribution of size. The targeted nanoconjugates showed significantly higher intracellular uptake of IR700 in integrin αvβ3-expressing A375 and SKOV3 cells when compared with nontargeted control 8PEG-IR700, and an excess amount of RGD peptides could abolish this enhancement, indicating a receptor-mediated uptake mechanism for the targeted polymer conjugates. Phototoxicity studies indicated that RGD-8PEG-IR700 produced massive cell killing in A375 cells after photoirradiation with an IC50 value of 57.8 nM for IR700. In contrast, free IR700 and the control 8PEG-IR700 conjugates did not produce any phototoxicity at the concentrations up to 1 μM IR700. Upon photoirradiation, the RGD-8PEG-IR700 could produce sufficient singlet oxygen in the cells and induced cell apoptosis. The studies with three-dimensional tumor spheroids showed that they penetrated tumor spheroids deeply and produced strong phototoxicity. Thus, we conclude that the polymer nanoconjugates may provide a promising delivery system for targeted photodynamic therapy of cancers due to their small size, cancer cell specificity, and minimal side effects (abstract and page 2559).
With regard to the recitation that the nanoparticles are an MRI imaging agent and are capable of being directly imaged by the magnetic field in a magnetic resonance imaging device, it is noted that the nanoparticles disclosed by Zhao meet the structural limitations of the instant claims.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.
Zhao does not specifically recite wherein the nanoconstruct comprises about 3,600 to about 15,000 protons.  It is noted that the instant specification recites at published paragraph 0101 that the 8PEGA 40 kDa polymer molecule carries approximately 3,600 protons, accordingly the 20 kDa polymer taught by Zhao carries approximately 1800 protons.
Kannan teaches dendrimer-based compositions and methods that are useful for administering pharmaceutical compositions to target cells and tissues for treatment of ocular diseases (abstract).  The nanoparticle of the composition may be a soft nanoparticle, such as a dendrimer-branched or star-branched polymer, or dendrimer-polymer hybrid. The dendrimer-branched polymer may consist of polyamidoamine (PAMAM), priostar, polyester, polyether, polylysine, or polyethylene glycol (PEG), polypeptide dendrimers. The star-branched polymer may be a PEG star. The soft nanoparticle may have a diameter of 1.5 nanometers to 14.5 nanometers. Also provided is a composition comprising a nanoscale drug-nanoparticle formulation, wherein the formulation comprises at least one biologically active compound and the drug is incorporated into a hyperbranched formulation through encapsulation, complexation, or covalent linkage. The linkage may comprise a spacer consisting of a peptide, glutaric acid, or PEG to link the drug and the polymer (paragraph 0012).
Certain embodiments of the invention relate to a series of biocompatible nanoparticle formulations in the form of nanodevices that can be used, for example, as drug delivery vehicles that have been designed to retain and/or delivery drugs or other therapeutic agents over an extended period of time. These formulations permit modification to a desirable size, provide adequate mechanical strength and exhibit exceptional permeability and surface characteristics (paragraph 0067).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the PEG nanoparticle support in the construct of Zhao when the teaching of Zhao is taken in view of Kannan, and thus to optimize the size /  number of protons present on the nanoparticle support.  While Zhao’s nanoparticles are approximately 6 nm in size, it is known in the art to modify polymer dendrimer nanoparticles, including PEG dendrimers, from 1.5 nanometers to 14.5 nanometers, as taught by Kannan.  One would have been motivated to optimize the size of the nanoparticles, as Kannan teaches that nanoparticle size may affect desirable size, mechanical strength and permeability and surface characteristics.  Modification of PEG nanoparticle size such as slightly increasing PEG dendrimer size to sizes within the range taught by Kannan and within the claimed range (less than 50 nm) would inherently increase the number of protons present in the nanoparticle, and thus the corresponding molecular weight, with regard to claim 127.  Further, Zhao teaches that the size of the nanoconjugates can be fine-tuned by using polymers with different molecular weights, potentially leading to the nanoconjugates with different circulation half-lives. Thus, the pharmacokinetics of the delivered drugs can be optimized using multiarm nanoconjugates as drug carriers (page 2566).

Claims 91-95, 111-114, 116-119, 121-124, 126 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Mol. Pharm., 2018, 15(7), p. 2559-69) in view of Kannan et al. (US 2011/0034422), in further view of Wilson et al. (US 2007/0020241).
Zhao teaches RGD-8PEG-IR700 conjugates for use as cancer-targeted photosensitizer, as set forth above. 
With regard to claims 116-119 and 121-124, Zhao teaches conjugation of IR700 as a photosensitizer, but does not specifically recite chlorin e6, cyanine dye, phenothiazinium, methylene blue, rose Bengal, transition metal coordination compound (e.g. zinc phthalocyanine), etc. as claimed.
Wilson teaches the use of photosensitization. A photosensitiser is suitably chosen from porphyrins (e.g. haematoporphyrin derivatives, deuteroporphyrin), phthalocyanines (e.g. zinc, silicon and aluminium phthalocyanines), chlorins (e.g. tin chlorin e6, benzoporphyrin derivatives, tin etiopurpurin), bacteriochlorins, phenothiaziniums, (e.g. toluidine blue, methylene blue, dimethylmethylene blue), phenazines (e.g. neutral red), acridines (e.g. acriflavine, proflavin, acridine orange, aminacrine), texaphyrins, cyanines, (e.g. merocyanine 540), anthracyclins (e.g. adriamycin and epirubicin), pheophorbides, sapphyrins, fullerene, halogenated xanthenes (e.g. rose bengal), perylenequinonoid pigments (e.g. hypericin, hypocrellin), gilvocarcins, terthiophenes, benzophenanthridines, psoralens and riboflavin (paragraph 0021).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute cyanine dye, phenothiazinium, methylene blue, rose Bengal, chlorin e6, transition metal coordination compound (e.g. zinc phthalocyanine), etc. as a functional equivalent photosensitizer to IR700 taught by Zhao when the teachings of Zhao and Kannan are taken in view of Wilson.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components and their functions (photosensitizers) were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known photosensitizer for another, and the results of the substitution would have been predictable, that is conjugation of a photosensitizer to PEG nanoparticle for use in site-specific ablation.

Claim(s) 91-95, 111-120, 123, 124, 126 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Mol. Pharm., 2018, 15(7), p. 2559-69) 
in view of Kannan et al. (US 2011/0034422), in further view of Prasad et al. (US 2017/0050045).
Zhao teaches RGD-8PEG-IR700 conjugates for use as cancer-targeted photosensitizer, as set forth above. 
With regard to claims 116-120, 123, 124, Zhao teaches conjugation of IR700 as a photosensitizer, but does not specifically recite HPPH, chlorin or metal coordination compound, as claimed.
Prasad teaches photodynamic therapy using in situ nonlinear photon upconversion of NIR light by biological medium.  The photosensitizing agent has an absorption band maximum having a wavelength of from 350 nm to 700 nm, including all integer wavelength values and ranges therebetween. The photosensitizing compound produces singlet oxygen and/or reactive oxygen species when excited by visible light. Without intending to be bound by any particular theory, it is considered that singlet oxygen and/or reactive oxygen species are formed by energy transfer from the first excited singlet state of the photosensitizer.  The photosensitizing agent can be a photodynamic therapy agent or drug. Combinations of two or more photosensitizing agents can be used. Suitable photosensitizing agents are known in the art. Suitable photosensitizing agents and drugs are commercially available and can be made using methods known in the art. Examples of suitable photosensitizing agents include porphyrins, bacterioporphyrins, corrins, chlorins, bacteriochlorines, bacteriochlorophylls, corphins, phtalocyanins, azadipyrromethenes, and metal complexes thereof. In an embodiment, the photosensitizer is Chlorin E6 (aspartyl chlorin (excitation wavelengths centered at 400 nm and 667 nm)), Photochlor (HPPH) (excitation wavelengths centered at 400 nm and 665 nm)), Photofrin (porfimer sodium (excitation wavelengths centered at 400 nm and 630 nm)), Visudyne (verteporfin), Levulan etc. or a combination thereof. In an embodiment, the cross-section of the photosensitizing agent is insufficient for two-photon absorption (paragraph 0037).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute HPPH, chlorin, metal phthalocyanine, etc. as a functional equivalent photosensitizer to chlorin e6 taught by Zhao when the teachings of Zhao and Kannan are taken in view of Prasad.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components and their functions (photosensitizers) were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known photosensitizer for another, and the results of the substitution would have been predictable, that is conjugation of a photosensitizer to PEG nanoparticle for use in site-specific ablation.
With regard to claim 115, it would have been obvious to provide a second active agent, combining two photosensitizers is known from Prasad.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to arguments
Applicant argues that as amended, the claims recite, among other features, MRI imaging agents comprising nanoconstructs having about 3,000 to about 5,000 protons wherein the nanoconstruct is less than 20 nm: or wherein the nanoconstruct comprises about 5,000 to about 15,000 protons and wherein the nanoconsiruct is less than 50 nm.  In order for the combined teachings of Zhao and Kannan, Wilson, and/or Prasad, to render the instant claims obvious, the Office must show that a skilled artisan could have modified or combined the cited references to achieve the claimed invention with a reasonable expectation of success.  Applicant asserts that the Office fails to provide a reason or motivation for why the skilled person would have modified the nanoconjugates taught by Zhao to have any particular number of protons, let alone the claimed ranges. Zhao merely teaches a multi-armed PEG linker that is inert; Zhao is not concerned with the number of protons.  Applicant argues that while the Office calculates that the nanoconjugate disclosed by Zhao would have approximately 1800 protons and asserts that Kannan would motivate a skilled artisan to optimize certain properties, the Office has failed to show how any of the references, alone or in combination, would motivate a skilled artisan to optimize properties relevant to magnetic resonance imaging.  Applicant contends that Zhao is not concerned with imaging nanoconjugates by a magnetic field in a magnetic resonance imaging device and makes no reference to magnetic resonance imaging. Zhao merely relates to imaging via fluorescence via a fluorophore attached to the PEG linker. For Zhao, the number of protons in the disclosed nanoconjugate is an irrelevant property of the linker, which was sufficient and adequate for its stated purpose (i.e., cancer phototherapy). The skilled person has no reason to modify Zhao’s nanoconjugate to have at least 3,000 protons.

Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that the number of protons and the PEG carrier is an inherent feature of the multi-arm polymer.  Zhao’s exemplified nanoconjugates (RGD-8PEG-IR700) comprise an RGD peptide and an IR700 imaging agent conjugated to 20 kDa 8-arm polyethylene glycol (PEG) and exhibit a hydrodynamic size of 6.6 nm.  Based on Applicants disclosure that an 8PEGA 40 kDa polymer molecule carries approximately 3,600 protons, it is considered that the 20 kDa polymer taught by Zhao carries approximately 1800 protons.  While Zhao does not recite the number of protons on the 6.6 nm, 20 kDa PEG carrier, motivation for optimization of the size of a dendrimeric polymer for carrying an active agent is found in Kannan, which teaches that the size of a branched polymer including PEG may be from 1.5 nanometers to 14.5 nanometers, and teaches that modification of the size/molecular weight affects circulation half-lives and pharmacokinetics of the delivered drugs can be optimized using multiarm nanoconjugates as drug carriers.  It would have been obvious to optimize the size/weight of the polymer within the claimed range and thus to increase the number of protons, as size and weight of the polymer are increased within the size range taught by Kannan.  With regard to the argument that Zhao is not concerned with imaging nanoconjugates by a magnetic field in a magnetic resonance imaging device, the intended use of the composition does not distinguish over the prior art because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Applicant further argues that the Office has failed to provide a reasoned explanation of why the skilled artisan would go to the trouble to complicate Zhao’s nanoconjugate by seeking to increase the number of protons with no reason or basis to do so. The number of protons is irrelevant to the Zhao nanoconjugate's utility as photosensitizers, and while a skilled artisan might have recognized that a nanoconjugate can be modified to optimize certain properties (e.g., physical or pharmacokinetic properties as taught by Kannan), none of the cited references would have motivated the skilled artisan to optimize the nanoconstruct’s magnetic resonance imaging properties. See in re Omeprazole Patent Litigation, 536 F.3d 1361, 1379-81 (Fed. Cir. 2008) (finding claims to a modified composition nonobvious where the person of ordinary skill in the art would have had no reason to make the modification, and if they had recognized the problem, they would likely have made a different modification).
Applicant’s arguments have been fully considered but are not persuasive.  As set forth above, the rejection sets forth reason for optimizing the size/weight of the polymer carrier within the range set forth by Kannan, which would necessarily modify the number of protons.  For example, doubling or more the size of a 6 nm polymeric nanoparticle to e.g. a 12 nm or greater polymeric nanoparticle within the range set forth by Kannan would reasonably be expected to double the molecular weight and corresponding number of protons.  See also MPEP 2145. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618